 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTINA LIU (CABN 308362)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7199
 7        FAX: (415) 436-7234
          christina.liu@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) CASE NO. 20-MJ-70282 (JSC)
                                                       )
14           Plaintiff,                                ) DETENTION ORDER
                                                       )
15      v.                                             )
                                                       )
16   FASI FOTU,                                        )
                                                       )
17           Defendant.                                )
                                                       )
18

19           On March 5, 2020, defendant Fasi Fotu was charged by complaint with felon in possession of a
20 firearm and ammunition, in violation of Title 18, United States Code, Section 922(g).

21           This matter came before the Court on May 6, 2020, for a detention hearing. Defendant appeared
22 by phone and was represented by his attorneys Julia Jayne and Ashley Riser. Assistant United States

23 Attorney Christina Liu appeared for the government. The government moved for detention, and

24 defendant opposed. At the hearing, counsel submitted proffers and arguments regarding detention.

25           Upon consideration of the facts, the government’s filing, the Pretrial Services report, and the
26 proffers and arguments presented, and for the reasons stated on the record, the Court finds by a

27 preponderance of the evidence that no condition or combination of conditions will reasonably assure the

28 appearance of the person as required, and it finds by clear and convincing evidence that no condition or

     DETENTION ORDER                                  1                                              v. 11/01/2018
     20-MJ-70282 (JSC)
 1 combination of conditions will reasonably assure the safety of any other person or the community.

 2 Accordingly, defendant must be detained pending trial in this matter.

 3          This Order supplements the Court’s findings and order at the detention hearing and serves as

 4 written findings of fact and a statement of reasons as required by Title 18, United States Code,

 5 Section 3142(i)(1). As noted on the record, the Court made findings of fact as the basis for its

 6 conclusion, including the finding that there were no viable sureties who could assist defendant with bond

 7 at this time. This finding is made without prejudice to defendant’s right to seek review of defendant’s

 8 detention, or to file a motion for reconsideration if circumstances warrant it.

 9          Pursuant to Title 18, United States Code, Section 3142(i), IT IS ORDERED THAT:

10          1.      Defendant be, and hereby is, committed to the custody of the Attorney General for

11 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

12 sentences or being held in custody pending appeal;

13          2.      Defendant be afforded reasonable opportunity for private consultation with counsel; and

14          3.      On order of a court of the United States or on request of an attorney for the government,

15 the person in charge of the corrections facility in which defendant is confined shall deliver defendant to

16 an authorized United States Marshal for the purpose of any appearance in connection with a court

17 proceeding.

18          IT IS SO ORDERED.

19

20 DATED: May 6, 2020                                            ________________________
                                                                 HONORABLE ALEX G. TSE
21
                                                                 United States Magistrate Judge
22

23

24

25

26

27

28

     DETENTION ORDER                                 2                                             v. 11/01/2018
     20-MJ-70282 (JSC)
